OPINION ON MOTION FOR LEAVE TO FILE APPLICATION FOR INJUNCTION
WILSON, Justice.
Plaintiffs in an action against the assessor-collector of taxes of Gatesville Independent School District sought to enjoin collection of 1970 taxes. The trial court sustained defendant’s plea in abatement and dismissed the action. Plaintiffs gave notice of appeal.
These facts are made to appear by the application of plaintiffs to this court for a temporary restraining order to be effective until they perfect their appeal to this court.
We have no jurisdiction to grant the writ prayed for while the jurisdiction of this court is potential, and not active. Texas Employers’ Ins. Ass’n v. Kirby, 137 Tex. 106, 152 S.W.2d 1073; Winfrey v. Chandler (1959) 159 Tex. 220, 318 S.W.2d 59, 61 syl. 6.
The motion for leave to file the application is denied.